DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 3/07/2022 have been considered by the Examiner. Currently, claims 1, 3-11, and 21-30 are pending, claims 1, 4, and 5 have been amended, claims 2 and 12-20 are canceled, and claims 21-30 are newly added. A complete action on the merits of claims 1, and 3-11 and 21-30 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 12/20/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank (6,331,166). 
Regarding claim 1, Burbank teaches an electrosurgical instrument (Fig. 3), comprising:
a housing (28);
a shaft extending distally from the housing (30);
an electrosurgical loop (20) configured to connect to a source of energy as an active electrode (col. 4 line 65) and operably supported at a distal end portion of the shaft (Fig. 3); and 
a bumper (18) extending from the distal end portion of the shaft and angled relative to both the electrosurgical loop and the shaft(it is the position of the Examiner that shaft 18 is at an angle with respect to wire 20 . The term angled is broad and does not preclude 0 degrees), the bumper defining a connected end portion connected to the distal end portion of the shaft , a free end portion opposite the connected end portion opposite the connected end portion (see annotated figure below), a first surface on a first side of the bumper and extending from the connected end portion to the free end portion thereof and a second surface on a second, opposite side of the bumper and extending from the connected end portion to the free end portion thereof,  wherein one of the first surface or the second surface is configured to connect to the source of energy as a return electrode (return electrode 22) in a bipolar configuration together with the electrosurgical loop (col. 5 line 5), and wherein another of the first surface or the second surface is electrically-insulative (insulation 23).

    PNG
    media_image1.png
    358
    661
    media_image1.png
    Greyscale

Regarding claim 7, Burbank teaches the limitations of claim 1 as previously rejected above. Burbank teaches wherein the electrosurgical loop is movable between a contracted position, wherein the electrosurgical loop defines a first dimension, and an expanded position, wherein the electrosurgical loop defines a second, larger dimension (Figs 8-9). 
Regarding claim 8, Burbank teaches the limitations of claim 7 as previously rejected above. Burbank teaches an actuator (lever 40 col 6 lines 58-63) operably coupled to the housing and a drive assembly (rod 32, col. 5 lines 53-55) extending through the shaft and operably coupling the actuator with the electrosurgical loop, wherein the actuation of the actuator moves the electrosurgical loop between the contract and expanded positions (col. 5 lines 55-60). 
Regarding claim 10, Burbank teaches the limitations of claim 1 as previously rejected above. Burbank teaches wherein the free end portion of the bumper defines a blunt free end (the free end portion includes a generally round tip 14 and wire 16). 
Regarding claim 23, Burbank teaches the limitations of claim 1 and  wherein the first and second sides of the bumper extend continuously between first and second lateral edge portions of the bumper and continuously between the free and connected end portions of the bumper (see annotated figure above).
Regarding claim 24, Burbank teaches the limitations of claim 23 and teaches wherein the first and second lateral edge portions of the bumper define a width of the bumper that is less than a diameter across the electrosurgical loop (Fig 3 above illustrates the diameter/width of the bumper is less than the diameter of the electrosurgical loop).
Regarding claim 25, Burbank teaches the limitations of claim 24 and teaches wherein the diameter across the electrosurgical loop is measured in a direction substantially perpendicular to a longitudinal axis of the shaft (Fig. 3 illustrates the diameter of the loop is perpendicular with respect to the axis of the shaft).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (6,331,166).
Regarding claim 3, Burbank teaches the limitations of claim 1 as previously rejected above. While Burbank generally provides a conductive first surface of the bumper (return electrode 22 forming a bipolar connection with loop 20 col. 5 line 5), it does not specifically teach wherein the one of the first surface or the second surface of the bumper is formed from a metal selected from the group consisting of copper, copper alloy, stainless steel, tungsten, platinum, niobium, titanium, steel, and aluminum.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for one of the claimed conductive elements since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (6,331,166) and in further view of Sartor (2017/0231686).
Regarding claim 9, Burbank teaches the limitations of claim 1. Burbank is silent about specifically teaching wherein the housing includes an activation button on a surface thereof to energize the electrosurgical loop. 
However, Sartor ‘686 teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising an activation button on a surface of the housing [0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Burbank to include an activation button for the purposes of controlling energy to the electrode loop from the housing rather than the external generator. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (6,331,166) in view of Woloszko (2005/0251134)
Regarding claim 11, Burbank teaches the limitations of claim 1 as previously rejected above. Burbank teaches wherein the first surface of the bumper is a distal tissue contacting surface (22) but is silent about teaching defining one of a flat, smooth, rough, or textured surface .
However, Wolszoko provides an electrode surface can be textured by adding material to its surface wherein the added material may be fixed or movable relative to the remainder of the return electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface to add material such that it is textured for the purposes of increasing the surface area [0137]. 
Claims 1, 3-5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko (2005/0251134) in view of Brommersma (2001/0053908).
Regarding claim 1, Woloszko teaches an electrosurgical instrument (Fig. 3), comprising:
a housing (handle affixed at probe proximal end 700a [0127]);
a shaft extending distally from the housing (732, 734);
an electrosurgical loop (724) configured to connect to a source of energy as an active electrode and operably supported at a distal end portion of the shaft (Fig. 28); and 
a bumper (726) extending from the distal end portion of the shaft and angled relative to both the electrosurgical loop and the shaft, the bumper defining a connected end portion connected to the distal end portion of the shaft , a free end portion opposite the connected end portion (the connected portion includes the outer two portions of loop 726 connecting to 722a,b and the free end portion is the mid section of the loop… it is the position of the Examiner that shaft is at an angle with respect to 724, 726 see [0130] Furthermore, the term angled is broad and does not preclude 0 degrees. Therefore 726 is angled with respect to 724).
While Wolszoko provides for a first surface on a first side of the bumper and extending from the connected end portion to the free end portion thereof connected to the source of energy as a return electrode (726) in a bipolar configuration together with the electrosurgical loop (724) , Woloszko does not teach a second surface on a second, opposite side of the bumper and extending from the connected end portion to the free end portion thereof,  wherein the second surface is electrically-insulative.
However, Brommersma teaches a device within the same field of invention ([Abstract]), comprising a cutting loop electrode, bumper comprising a return electrode (neutral electrode 9) and an insulative surface opposite the return electrode (7) wherein the surfaces both extend from the connected end portion (outer portions of the loop) to the free end portion (midsection of the loop). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper in Wolozko to further include an insulating surface opposite the return electrode surface as this would provide increased current through body tissue and reduction in the stray current [0042].
Regarding claim 3, Wolszoko in view of Brommersma teaches the limitations of claim 1 as previously rejected above and further teaches wherein the one of the first surface or the second surface of the bumper is formed from a metal selected from the group consisting of copper, copper alloy, stainless steel, tungsten, platinum, niobium, titanium, steel, and aluminum ([0128]). 
Regarding claim 4, Wolszoko in view of Brommeteaches the limitations of claim 1 as previously rejected above. Wolszoko teaches wherein the bumper is oriented at an angle from about 75 degrees to about 120 degrees relative to the shaft (Fig 28 shows the return electrode 726 is approximately 90 degrees with respect to the axis of the shaft).
Regarding claim 5, Wolszoko in view of Brommeteaches the limitations of claim 1 as previously rejected above. Wolszoko in the embodiment in Figs 27-29 is silent about specifically teaching wherein the bumper is pivotable relative to the electrosurgical loop and the shaft between a rest position and a pivoted position.
However, Wolszoko in the embodiment in Figs 35A-35C provides a return electrode 1002 and active electrode 1004 which may form any suitable angle with support arms 1006a and 1006b [0138]. It is the position of the Examiner that since Wolokzoko provides the bumper pivots with respect to the shaft, it therefore is pivots in relation to the active electrode as broadly as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bumper such that it is pivotable about the connected end portion relative to the shaft and the electrosurgical loop to provide for the desired treatment. 
Regarding claim 10, Wolszoko in view of Brommeteaches the limitations of claim 1 as previously rejected above. Wolszoko provides wherein the free end portion of the bumper defines a blunt free end (the midsection of loop 726)
Regarding claim 11, Wolszoko in view of Brommeteaches the limitations of claim 1 as previously rejected above. While Wolszoko provides the first surface of the bumper is a distal tissue contacting surface, Wolszoko in the embodiment in Figs 27-29 is silent about specifically teaching defining one of a flat, smooth, rough, or textured surface.
However, Wolszoko provides an electrode surface can be textured by adding material to its surface wherein the added material may be fixed or movable relative to the remainder of the return electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface to add material such that it is textured for the purposes of increasing the surface area [0137]. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko (2005/0251134) in view of Brommersma (2001/0053908), and in further view of Sartor (2016/0089199).
Regarding claim 6, Wolszoko in view of Brommersma the limitations of claim 5 as previously rejected above. 
Wolszoko does not teach further comprising a biasing element including a first end and a second end, the first end of the biasing element attached to the bumper, the second end of the biasing element attached to the shaft.
However, Sartor teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising a biasing member (879).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper in Wolszoko such that a biasing element is provided in which its first end is attached to the bumper and second end is attached to the shaft for the purposes of adjusting the position or changing the configuration of the bumper with respect to the shaft and tissue [0058]. 
Regarding claim 7, Wolszoko in view of Brommersma teaches the limitations of claim 1. Wolszoko does not teach wherein the electrosurgical loop is movable between a contracted position, wherein the electrosurgical loop defines a first dimension, and an expanded position, wherein the electrosurgical loop defines a second, larger dimension. 
However, Sartor teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) wherein the loop is movable between a contracted position (Fig. 7B) and an expanded position wherein the electrosurgical loop defines a second larger dimension (Fig. 7A [0041] the loop diameter may have an outer diameter that ranges from about 0.009 inches to about 0.014 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loop in the electrosurgical loop in the device of Wolszoko to translate the loop from a deployable configuration to a non-deployable configuration.
Regarding claim 8, Wolszoko in view of Brommersma and in view of Sartor teaches the limitations of claim 7 as previously rejected above. Sartor provides further comprising an actuator (79) operably coupled to the housing and a drive assembly extending through the shaft (71, 72, and 74) and operably coupling the actuator with the electrosurgical loop, wherein actuation of the actuator moves the electrosurgical loop between the contracted and expanded position (Figs 1-2, [0038]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko (2005/0251134) in view of Brommersma (2001/0053908) and in further view of Sartor (2017/0231686).
Regarding claim 9, Wolszoko in view of Brommersma teaches the limitations of claim 1. Wolszoko is silent about specifically teaching wherein the housing includes an activation button on a surface thereof to energize the electrosurgical loop. 
However, Sartor ‘686 teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising an activation button on a surface of the housing [0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Wolszoko to include an activation button for the purposes of controlling energy to the electrode loop from the housing rather than the external generator. 
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-30 allowed. Burbank or Woloszko does not teach the bumper being oriented at a first angle from about 75 degrees to about 120 degrees relative to the electrosurgical loop.
	Response to Arguments
Applicant’s remarks filed on 3/7/2022 has been considered by the Examiner; however, they are not persuasive with respect to claim 1.  
Applicant recites on page 6 of the remarks “Burbank is certainly not angled relative to both the electrosurgical loop and the shaft ,” and on page 9 of the remarks recites “To the extend return electrodes 726 , 1002 of Woloszko can be considered bumpers as claimed, as indicated in the Office Action and which is not conceded , return electrodes 726 , 1002 of [Woloszko] are not angled relative to both the electrosurgical loop and the shaft.”
The Examiner respectfully disagrees. Regarding the limitation “a bumper extending from the distal end portion of the shaft and angled relative to both the electrosurgical loop and the shaft,” it is the position of the Examiner that the term angled is broad and does not preclude an angle of 0°. Absent specific teaching in the application as filed, the Examiner has given the broadest reasonable interpretation as defined in the dictionary. The definition of “angled” is having an angle or angles (www.dictionary.com). Therefore, the bumper in both Burbank and Woloszko is angled with respect to the shaft and the loop. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/Examiner, Art Unit 3794